 



EXHIBIT 10.1
2006 EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
          This 2006 Employee Restricted Stock Unit Agreement (this “Agreement”)
is between Oceaneering international, inc. (the “Company”) and _______(the
“Participant”), an employee of the Company or one of its Subsidiaries, regarding
an award (“Award”) of _______ units (“Restricted Stock Units”) representing
shares of Common Stock (as defined in the 2005 Incentive plan of oceaneering
international, inc. (the “Plan”), awarded to the Participant effective
February 2, 2006 (the “Award Date”), such number of Restricted Stock Units
subject to adjustment as provided in Section 15 of the Plan, and further subject
to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
     2. Vesting.
     (a) All Restricted Stock Units subject to this Award shall vest in full on
the third anniversary of the Award Date, provided the Participant is in
Employment on such anniversary.
     (b) Restricted Stock Units subject to this Award shall vest, irrespective
of the provisions set forth in subparagraph (a) above, provided that the
Participant has been in continuous Employment from the Award Date until the
December 15th following the later of (i) the Award Date, and (ii) his attainment
of Retirement Age, in the following amounts provided the Participant is in
Employment on the applicable December 15th:
     (i) if such December 15th occurs within one year following the Award Date,
on such December 15th, one-third of the Award shall be thereupon vested and an
additional one-third of the Award shall vest on each of the two subsequent
anniversaries of such December 15th;
     (ii) if such December 15th occurs between one and two years following the
Award Date, on such December 15th, two-thirds of the Award shall thereupon be
vested and an additional one-third of the Award shall vest on the subsequent
anniversary of such December 15th; and
     (iii) if such December 15th occurs between two and three years following
the Award Date, on such December 15th, the entire Award shall thereupon be
vested.
     (c) All Restricted Stock Units (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full, irrespective of the provisions set forth in
subparagraphs (a) or (b) above,

 



--------------------------------------------------------------------------------



 



provided that the Participant has been in continuous Employment since the Award
Date, upon the earliest to occur of:
     (i) the date that the Company or any successor to the Company terminates
the Participant’s Employment for any reason on or after a Change of Control; or
     (ii) the date that the Participant’s aggregate value of total annual
compensation (including salary, bonuses, long and short-term incentives,
deferred compensation and award of stock options, as well as all other benefits
in force on the date immediately prior to a Change of Control) is reduced to a
value that is ninety-five percent (95%) or less of the value thereof on the date
immediately prior to the Change of Control, or the Participant’s scope of work
responsibility is materially reduced from that existing on the date immediately
prior to the Change of Control, or the Participant is requested to relocate more
than 25 miles from his place of Employment with the Company on the date
immediately prior to the Change of Control, in each case, on or after a Change
of Control; or
     (iii) the Participant’s termination of Employment by reason of Disability
or death.
     (d) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s outstanding Voting Securities, other than
through the purchase of Voting Securities directly from the Company through a
private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
     (C) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or

-2-



--------------------------------------------------------------------------------



 



     (D) a tender offer or exchange offer is made and consummated by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding, no
Change of Control shall be deemed to have occurred by virtue of any transaction
which results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding Voting Securities or the Voting Securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
     (ii) “Disability” means physical or mental impairment:
     (A) which causes a Participant to be unable to perform the normal duties
for an Employer as determined by the Committee in its sole discretion; and
     (B) which is expected either to result in death or to last for a continuous
period of at least 12 months. The Committee may require that the Participant be
examined by a physician or physicians selected by the Committee.
     (iii) “Employment” means employment with the Company or any of its
Subsidiaries.
     (iv) “Person” means, any individual, corporation, partnership, group,
association or other “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the related rules and
regulations promulgated thereunder.
     (v) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous Employment,

-3-



--------------------------------------------------------------------------------



 



provided that the Participant has remained in Employment until the earlier to
occur of (A) or (B).
     (vi) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of Award. If the Participant’s Employment terminates under
any circumstances (except those provided in Paragraph 2 of this Agreement or in
any other written agreement between the Participant and the Company which
provides for vesting of the Restricted Stock Units granted hereby), all unvested
Restricted Stock Units as of the termination date shall be forfeited.
     4. Registration of Units. The Participant’s right to receive the Restricted
Stock Units shall be evidenced by book entry registration (or by such other
manner as the Committee may determine).
     5. Dividend Equivalent Payments. The Company will pay dividend equivalents
for each outstanding Restricted Stock Unit in cash as soon as administratively
practicable after dividends, if any, are paid on the Company’s outstanding
shares of Common Stock. Such payments shall be made no later than March 15th
following the year in which the dividends are paid.
     6. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to shares of Common Stock subject to this Award unless
and until such time as the Award has been settled by the transfer of shares of
Common Stock to the Participant.
     7. Settlement and Delivery of Shares.
     (a) Third Anniversary; Termination After Disability or Death; Actual or
Constructive Termination by Company After Change of Control. Settlement of
vested Restricted Stock Units that vest in accordance with Subparagraph 2(a) or
2(c) shall be made as soon as administratively practicable after vesting, but in
no case later than the March 15th following the year in which vesting occurs.
Settlement will be made by payment in shares of Common Stock.
     (b) Termination After Attainment of Retirement Age. Settlement of vested
Restricted Stock Units that vest in accordance with Subparagraph 2(b) to a
Participant who terminates Employment after attainment of his Retirement Age
(whether or not there has been a Change of Control) shall be made as soon as
administratively practicable after termination, but in no case later than the
March 15th following the year in which termination occurs. Settlement will be
made by payment in shares of Common Stock.
     (c) Attainment of Retirement Age Without Termination. Settlement of vested
Restricted Stock Units that vest in accordance with Subparagraph 2(b) to a
Participant who continues employment through the third anniversary of the Award
Date shall be made as soon as administratively practicable after the Restricted
Stock Units would have

-4-



--------------------------------------------------------------------------------



 



otherwise vested by reason of Subparagraphs 2(a) or 2(c), but in no event after
the later of (i) the 15th day of the third calendar month following the
applicable date in Subparagraph 2(a) or 2(c), or (ii) the end of the calendar
year in which the applicable date in Subparagraph 2(a) or 2(c) occurred.
Settlement will be made by payment in shares of Common Stock.
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
     8. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
exercise of this Award, notices shall instead be made pursuant to the foregoing
provisions at the then current address of the Company’s principal executive
offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     9. Assignment of Award. Except as otherwise permitted by the Committee and
as provided in the immediately following paragraph, the Participant’s rights
under the Plan and this Agreement are personal, and no assignment or transfer of
the Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of a Participant who
is mentally incapacitated, this Award shall be payable to his guardian or legal
representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by

-5-



--------------------------------------------------------------------------------



 



the Company. The Participant may change his Beneficiary without the consent of
any prior Beneficiary by filing a new designation with the Company. The last
such designation that the Company receives in accordance with the foregoing
provisions will be controlling. Following the Participant’s death, the Award, if
any, will pass to the designated Beneficiary and such person will be deemed the
Participant for purposes of any applicable provisions of this Agreement. If no
such designation is made or if the designated Beneficiary does not survive the
Participant’s death, the Award shall pass by will or, if none, then by the laws
of descent and distribution.
     10. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”). The
Company may withhold an appropriate amount of cash (with respect to the payment
of dividend equivalents) or number of shares from the Common Stock that would
otherwise have been delivered to the Participant (with respect to the settlement
of the Award) necessary to satisfy the Participant’s Required Withholding, and
deliver the remaining amount of cash or shares of Common Stock to the
Participant, unless the Participant has made arrangements with the Company for
the Participant to deliver to the Company cash, check, other available funds or
shares of previously owned Common Stock for the full amount of the Required
Withholding by 5:00 p.m. Central Standard Time on the date an amount is included
in the income of the Participant. The amount of the Required Withholding and the
number of shares to satisfy the Participant’s Required Withholding shall be
based on the Fair Market Value of the shares on the date prior to the applicable
date of income inclusion.
     11. Stock Certificates. Certificates representing the Common Stock issued
pursuant to the settlement of an Award will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Award.
The Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 11
have been complied with.
     12. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 9 of this Agreement.
     13. No Employment Guaranteed. No provision of this Agreement shall confer
any right upon the Participant to continued Employment with the Company or any
Subsidiary.
     14. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an excise tax under Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the excise tax and no action taken to
comply with Section 409A shall be deemed to impair a benefit under this
Agreement.

-6-



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     16. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

                  OCEANEERING INTERNATIONAL, INC.
 
           
Award Date: February 2, 2006
  By:                      
 
  Name:                      
 
  Title:                      

          The Participant hereby accepts the foregoing 2006 Employee Restricted
Stock Unit Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof referred to above.

         
 
      PARTICIPANT:
 
       
Date:
                 
 
       
 
      Participant’s Address:
 
       
 
       
 
       
 
       
 
       
 
       

-7-



--------------------------------------------------------------------------------



 



Exhibit A to 2006 Employee
Restricted Stock Unit Agreement
Designation of Beneficiary
     I,                      (“Participant”), hereby declare that upon my death,
                     (the “Beneficiary”) of
                                         (address), who is my
                     (relationship), will be entitled to the Award which may
become payable under the Plan and all other rights accorded the Participant
under the Participant’s 2006 Employee Restricted Stock Unit Agreement
(capitalized terms used but not defined herein have the respective meanings
assigned to them in such agreement).
     It is understood that this designation of Beneficiary is made pursuant to
the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
     It is further understood that all prior designations of beneficiary under
the Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.

     
 
   
 
  Participant
 
   
 
   
 
  Date

-8-